DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 4, 5, 7, and 9 were amended in the response filed on 6/21/2021.  Claims 1-9 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In the final line of claim 4, the phrase “bpy-Rh” was deleted and replaced by –bpy-Rho--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey L. Wilson on 7/2/2021.
Response to Amendment
The Applicant's amendments, dated 6/21/2021, are sufficient to overcome the objection(s) to claims 1 and 4 (see p. 2 of the OA dated 3/19/2021).  Accordingly the objection(s) are withdrawn.
 claims 5, 7, and 9 (see p. 2-4 of the OA dated 3/19/2021).  All indefiniteness issues were corrected, therefore the rejections are withdrawn.
Allowable Subject Matter
Claims 1-9 are allowed for the reasons set forth on p. 4-6 of the OA dated 3/19/2021.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622